Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
           In the document “GROUNDS FOR REJECTION” cited in the IDS filed on 1/4/2022, it is said prior art reference 1 (U.S. Patent Application Publication No. 2017/0036360) teaches the invention.  Please note reference 1 is misidentified as “US2017/003660” in that rejection.
           Independent claims 1, 14 and 27 of this instant application all require, among other things, a pair of shell bearing units (26A,26B, see Fig.2) comprising interacting elements (38,32) on the interface element (18) and the blade unit (16) that provide pivoting of the blade unit (16) relative to the interface element (18).  Please note interacting elements (42, i.e. “shell bearing surfaces”, see Fig.4 and page 8, line 4) are on the interface element (18), and interacting elements (44A/44B, i.e. “blade unit surfaces”, see Fig.3 and page 8, lines 4-5) are on the blade unit (16).  The shell bearing surfaces (42) ride on the blade unit surfaces (44A/44B) for allowing the blade unit (16) to pivot with respect to the interface element (18, see page 8, lines 4-6).  To the contrary, the ‘360 reference shows a shell bearing unit (20, see Fig.2 and paragraph [0021], lines 2-3) rather than a pair of shell bearing units as claimed.  Secondly, the interacting elements of the ‘360 reference comprises shell bearing surfaces (35A,35B) on the shell bearing unit (18) and two complimentary surfaces (25A,25B) on the interface element (14), wherein the shell bearing surfaces (35A,35B) interact with the complimentary surfaces (25A,25B) for allowing controlled pivoting of the blade unit (20, see paragraph [0024], lines 1-6).  In other words, the interacting elements (35A,35B;25A,25B) of the ‘360 reference are NOT on the blade unit (20).         
           Independent claims 21 and 28 of this instant application both require, among other things, a pair of elastomeric return elements (322A,322B, see Fig.21) extending from the interface element (318) towards the blade unit (316, see Fig.24).  To the contrary, the ‘360 reference shows one return element (16) which is disposed between the interface element (14) and the blade unit (20, see Fig.3) rather than extending from the interface element (14) towards the blade unit (20) as required by claims 21 and 28.  There is no teaching or motivation to modify the ‘360 reference by adding an additional return element (16) and having both return elements extend from the interface element (14) towards the blade unit (20) as claimed.   
         
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724